Citation Nr: 0028757	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left eye glaucoma 
and decreased vision, to include as secondary to the 
veteran's service-connected gunshot wound of the chin.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for left eye glaucoma and decreased 
vision as a result of treatment at a VA facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  There is competent medical evidence of a nexus between 
the veteran's left eye glaucoma and decreased vision and his 
service-connected gunshot wound of the chin.

2.  There is competent medical evidence of a nexus between 
the veteran's left eye glaucoma and decreased vision and 
treatment at a VA facility.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
eye glaucoma and decreased vision, to include as secondary to 
the veteran's service-connected gunshot wound of the chin, is 
found to be well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for left eye 
glaucoma and decreased vision as a result of treatment at a 
VA facility is found to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to service connection for left eye 
glaucoma and decreased vision, to include as secondary to his 
service-connected gunshot wound of the chin, and entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for left eye glaucoma and decreased vision are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  In other words, the Board finds that these claims are 
plausible and capable of substantiation.  The Board has based 
this initial finding on an April 1996 statement from James M. 
Noth, M.D., who related the veteran's current left eye 
disability to both his service-connected gunshot wound of the 
chin and inadequate VA treatment.  However, for reasons 
detailed below, the Board will not render a decision on the 
merits of these claims at the present time.


ORDER

The claim of entitlement to service connection for left eye 
glaucoma and decreased vision, to include as secondary to the 
veteran's service-connected gunshot wound of the chin, is 
initially found to be well grounded; the appeal is granted to 
this extent only. 

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for left eye glaucoma and 
decreased vision as a result of treatment at a VA facility is 
initially found to be well grounded; the appeal is granted to 
this extent only. 



REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran and obtaining records of noted medical 
treatment.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  
If an examination report is incomplete, the Board must await 
its completion, or order a new examination, before deciding 
the veteran's claims.  Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992).  

In this case, as noted above, Dr. Noth related the veteran's 
left eye disability to both a service-connected disorder and 
to VA treatment.  Specifically, Dr. Noth noted that 
"[c]ertainly it is consistent that the patient developed the 
glaucoma secondary to an angle-recession glaucoma, due to the 
injury from the shrapnel," and he related the development of 
this disability to inadequate care at a VA facility.  It does 
not appear from Dr. Noth's statement, however, that he had an 
opportunity to review the veteran's claims file.  Rather, he 
cited to his own records from 15 years of treatment, which 
are not currently included in the claims file. 

Also, with regard to the claim for compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000), the Board 
observes that the veteran underwent a VA visual examination 
in February 1995, and the examiner who conducted this 
examination found no relationship between the veteran's left 
eye disorder and damage of the seventh nerve, which had been 
noted at the time of a May 1951 VA examination.  Again, 
however, the examiner did not indicate in this examination 
report whether or not the veteran's claims file had been 
reviewed.  Moreover, this examination did not further address 
the question of whether development of the veteran's left eye 
disability was hastened by inadequate VA care, as alleged by 
Dr. Noth.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  After obtaining a signed release form 
from the veteran, the RO should again 
contact Dr. Noth and request copies of 
all records of treatment of the veteran.  
All records obtained by the RO should be 
added to the claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
added to the claims file. 

2.  Then, the RO should afford the 
veteran a VA visual examination to 
determine the etiology, nature, and 
extent of his current left eye disorder.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
conducted, including visual acuity and 
field vision testing.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide opinions as to 
whether the veteran's current left eye 
disorder is etiologically related to 
either his service-connected gunshot 
wound of the chin or to any aspect of 
prior VA treatment.  If a relationship is 
found between this disability and VA 
treatment, the examiner should comment on 
whether any resultant disability 
represents a necessary consequence of 
prior treatment or surgery.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
left eye glaucoma and decreased vision, 
to include as secondary to his service-
connected gunshot wound of the chin, and 
entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for left eye glaucoma and decreased 
vision.  If the determination of either 
claim remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 


